Citation Nr: 1436235	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-44 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

By way of history, in July 2011 the Veteran testified before a Veterans Law Judge (VLJ) during a videoconference hearing.  Thereafter, in November 2011, the Board denied the Veteran's claim on appeal for service connection for an acquired psychiatric disorder, to include depression.  

In September 2013, the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that he wished to have the prior November 2011 Board decision vacated and new one issued in its place.  He also requested a new Board hearing.  In August 2014, the Board vacated its prior November 2011 decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

As noted in the above Introduction, the Veteran has requested a new Board hearing.  In his October 2013 response form the Veteran requested a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the AOJ is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The AOJ should notify the Veteran and his representative of the date and time of the hearing and give them time to prepare.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


